        Case 3:18-md-02843-VC Document 363 Filed 01/02/20 Page 1 of 11




Derek W. Loeser (admitted pro hac vice)       GIBSON, DUNN & CRUTCHER LLP
KELLER ROHRBACK L.L.P.                        Orin Snyder (pro hac vice)
1201 Third Avenue, Suite 3200                 osnyder@gibsondunn.com
Seattle, WA 98101                             200 Park Avenue
Tel.: (206) 623-1900                          New York, NY 10166-0193
Fax: (206) 623-3384                           Telephone: 212.351.4000
dloeser@kellerrohrback.com                    Facsimile: 212.351.4035

Lesley E. Weaver (SBN 191305)                 Kristin A. Linsley (SBN 154148)
BLEICHMAR FONTI & AULD LLP                    klinsley@gibsondunn.com
555 12th Street, Suite 1600                   Brian M. Lutz (SBN 255976)
Oakland, CA 94607                             blutz@gibsondunn.com
Tel.: (415) 445-4003                          555 Mission Street, Suite 3000
Fax: (415) 445-4020                           San Francisco, CA 94105-0921
lweaver@bfalaw.com                            Telephone: 415.393.8200
                                              Facsimile: 415.393.8306
Plaintiffs’ Co-Lead Counsel
Additional counsel listed on signature page   Joshua S. Lipshutz (SBN 242557)
                                              jlipshutz@gibsondunn.com
                                              1050 Connecticut Avenue, N.W.
                                              Washington, DC 20036-5306
                                              Telephone: 202.955.8500
                                              Facsimile: 202.467.0539

                                              Attorneys for Defendant Facebook, Inc. and
                                              Mark Zuckerberg



                             UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                    MDL No. 2843
PRIVACY USER PROFILE LITIGATION                   Case No. 18-md-02843-VC


This document relates to:                         JOINT CASE MANAGEMENT
                                                  STATEMENT
ALL ACTIONS
                                                  Judge: Hon. Vince Chhabria
                                                  Courtroom: 4, 17th Floor
                                                  Hearing Date: January 8, 2021
                                                  Hearing Time: 1:30 p.m.




JOINT CASE MGT STATEMENT                      1                                    MDL NO. 2843
                                                                        CASE NO. 18-MD-02843-VC
           Case 3:18-md-02843-VC Document 363 Filed 01/02/20 Page 2 of 11



                          JOINT CASE MANAGEMENT STATEMENT
          The parties, by and through their counsel, submit this Joint Case Management Statement

in anticipation of the case management conference scheduled for January 8, 2020.

A.        Summary

          1.     Plaintiffs’ Statement
          Since the November 4 case management conference, the parties have met and conferred

twice (on November 11 and December 13) and exchanged letters on many matters. Plaintiffs

have requested a face-to-face conference regarding ESI to take place the week following the

January 8 case management conference. Facebook has produced no documents to date other than

the limited production made in September 2018 and 47 pages of correspondence with the Federal

Trade Commission (“FTC”) arising out of the 2018-2019 proceedings to enforce a 2012 consent

decree.

          2.     Facebook’s Statement
          Since the November 4, 2019, case management conference the parties have been actively

engaged in preliminary discovery. On December 10, 2019, both parties served their initial

disclosures. Both parties have also served written discovery requests, and the parties have met

and conferred on a number of issues, both via written correspondence and by phone. On

December 26, 2019, Facebook timely served its objections and responses to Plaintiffs’ Second

Set of Requests for Production. Although no document production was due at that time, on
December 26, 2019, Facebook also produced copies of demand letters and related

correspondence regarding to the FTC’s 2018-2019 investigation into Facebook’s data privacy

practices, which Plaintiffs requested Facebook produce on an expedited basis.

          Facebook is currently collecting and reviewing documents in response to Plaintiffs’

Second Set of Requests for Production. Facebook intends to make a substantial document

production within the next week, and likely before the January 8, 2020 case management

conference.

          The parties are continuing to meet and confer to discuss and resolve an ESI protocol and


JOINT CASE MANAGEMENT STATEMENT                   1                                    MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 363 Filed 01/02/20 Page 3 of 11



other early discovery issues.

B.     Written Discovery

       1.      Plaintiffs’ Statement
        In addition to exchanging initial disclosures on December 10, both sides have now

propounded written discovery. Plaintiffs propounded their Second Set of Requests for Production

of Documents on November 25 and Facebook propounded its First Set of Interrogatories on

December 5. (Plaintiffs had propounded one set of requests for production and one set of

interrogatories on August 28, 2018, but these discovery requests were narrowly cabined.)

Facebook has produced no documents responsive to any of Plaintiffs’ pending document

requests, save the correspondence relating to the FTC’s 2018-2019 enforcement proceeding.

Facebook has not provided supplemental responses to the written discovery propounded by

Plaintiffs in 2018. On December 30, 2019, Facebook agreed to supplement its initial disclosures

by providing the dates of employment and date the employees held the job titles identified for the

witnesses it disclosed under Rule 26(a)(1)(A)(i), by January 31.

       2.      Facebook’s Statement
       As discussed above, Plaintiffs served their Second Set of Requests for Production on

November 25, 2019. Facebook timely served its objections and responses to these requests on

December 26, 2019. Also on December 26, 2019, Facebook produced certain documents from

the FTC’s 2018-2019 investigation into Facebook’s data privacy practices, which Plaintiffs

requested on an expedited basis. Facebook is currently preparing a larger production of

documents responsive to Plaintiffs’ Second Set of Requests for Production, which it plans to

serve within the next week. Facebook has also agreed to provide Plaintiffs with additional

details regarding the employment history of the individuals Facebook disclosed in its initial

disclosures. Facebook is actively gathering and confirming the details Plaintiffs have requested

and will provide them to Plaintiffs on or before January 31, 2020.




JOINT CASE MANAGEMENT STATEMENT                 2                                     MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 363 Filed 01/02/20 Page 4 of 11



C.     Electronically Stored Information (ESI)

       1.      Plaintiffs’ Statement
       Following Pretrial Order No. 28, which required that the parties hold their Rule 26(f)

conference by November 11, the parties met and conferred but have not completed discussions.

On November 6, Plaintiffs sent Facebook’s counsel a proposed protocol governing the retention

and production of ESI. On December 9, Facebook sent Plaintiffs a dramatically revised version

of the proposed ESI protocol. On December 13, during a telephonic meet and confer session,

Plaintiffs proposed that the parties schedule an in-person meeting in the Bay Area during the

week of January 13 to discuss ESI-related matters. On December 30, Facebook proposed a
telephonic meeting during that week, with Plaintiffs to submit all questions “10 days in advance

of this discussion.” Plaintiffs hope to submit a proposed ESI stipulation to the Court this month,

or to brief the matter if the parties cannot reach resolution.

       2.      Facebook’s Statement
       The parties are in the process of discussing and negotiating an ESI protocol. Plaintiffs

provided Facebook with a draft proposal on November 6, 2019, and Facebook provided a redline

and counterproposal to Plaintiffs on December 9, 2019. During the parties’ most recent meet

and confer, held on December 13, 2019, Plaintiffs declined to substantively discuss the ESI

protocol and instead proposed that the parties schedule an in-person meeting to discuss the ESI

protocol during the week of January 13, 2020. Facebook informed Plaintiffs that its counsel is

generally available at Plaintiffs’ convenience that week; however, because individuals necessary

for the discussion are not located in the Bay Area, Facebook proposed that the parties conduct

their ESI discussion by phone. Further, because Plaintiffs’ inquiries regarding ESI-related issues

are generally highly technical and require consultation with a number of Facebook employees,

Facebook requested that Plaintiffs provide Facebook a list of the questions and issues they would

like to discuss in advance of the parties’ ESI meet and confer in order to facilitate a meaningful

discussion.

       Facebook anticipates that the parties will reach a stipulated ESI proposal on all, or at least


JOINT CASE MANAGEMENT STATEMENT                    3                                   MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 363 Filed 01/02/20 Page 5 of 11



most issues, after further discussion on these topics.

D.     Documents Produced to Regulatory Agencies

       1.      Plaintiffs’ Statement
       In September 2019, Plaintiffs raised with Facebook whether they would produce the

document requests (“FTC Requests”) that the FTC had served on Facebook in the proceedings

leading to the 2012 consent decree or in the 2018-2019 enforcement of that decree, as well as

discovery-related correspondence from other regulatory entities, including State Attorneys

General, Congressional inquiries, and the UK ICO. Following the November 4 case

management conference, Plaintiffs sought the FTC Requests to determine the relevance of the

productions that Facebook made to the FTC in earlier proceedings. See Tr. of Proceedings 39:10-

25, Nov. 4, 2019. Facebook has produced FTC Requests from 2018-2019 proceedings in which

the FTC sought to enforce a 2012 consent decree, but it has refused to produce FTC Requests

from before the 2012 consent decree. This discovery dispute is now the subject of a pending

Joint Discovery Letter Brief, Dec. 23, 2019, ECF No. 358. As Plaintiffs noted in the Joint

Discovery Letter, the FTC Requests leading up to the 2012 consent decree are highly relevant

(not to mention well within the class period). See id. at 2.

       Plaintiffs believe documents previously produced to regulators pursuant to investigations

of Facebook’s handling of user content and information and its representations concerning users’

privacy are relevant to the claims in this case. Here, Facebook has resisted turning over even the

document requests that prompted those document productions. The upcoming case management

conference may provide the Court with a useful opportunity to provide the parties with guidance

on how most efficiently to conduct discovery.

       2.      Facebook’s Statement
       On December 26, 2019, Facebook produced all FTC document demands related to the

FTC’s 2018-2019 investigation into Facebook’s privacy practices and all correspondence

regarding the scope of those demands. Consistent with Facebook’s responses and objections to

Plaintiffs’ Second Set of Requests for Production, Facebook has not produced the same materials


JOINT CASE MANAGEMENT STATEMENT                   4                                   MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 363 Filed 01/02/20 Page 6 of 11



with regard to the FTC investigation that led to the 2012 Consent Decree, as these documents fall

outside of the time period relevant to this action and are not likely to assist Plaintiffs in

identifying documents or discovery requests relevant to the current litigation.

        Facebook has not agreed to produce wholesale all documents produced previously to

government entities and regulators, given that different rules, considerations, and substantive

issues governed the production of such materials. This particularly true with respect to materials

Facebook has produced to the FTC, which is Facebook’s primary regulator. Facebook has,

however, agreed to produce materials produced to government entities in related proceedings to

the extent they are responsive to Plaintiffs’ other relevant document requests, subject to

Facebook’s objections to those requests.

        Facebook is currently preparing a voluminous production of documents responsive to

Plaintiffs’ document requests, which will include a large number of documents produced

previously to government entities. Facebook anticipates that it will make this production within

the next week and prior to the January 8, 2020 case management conference.

E.      Plaintiffs’ Second Set of RFPs

        1.      Plaintiffs’ Statement
        On November 25, Plaintiffs propounded their Second Set of Requests for Production,

which asked for 30 categories of documents. In addition to production of responsive materials

previously produced to regulators, Plaintiffs sought production of documents that are routinely

produced in litigation and that can help identify relevant custodians and sources of documents.

Plaintiffs requested organizational charts, personnel directories, or other documents sufficient to

show Facebook’s organizational structure as it relates to “agreements, engineering, access, use,

transmission, receipt, collection, or analysis of Facebook Users’ Content and Information by

Third Parties.” Such documents are often produced with Initial Disclosures and are key to

negotiations between the parties regarding custodians of relevant materials. Facebook asserts that

it does not have any documents responsive to this Request.




JOINT CASE MANAGEMENT STATEMENT                    5                                      MDL NO. 2843
                                                                               CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 363 Filed 01/02/20 Page 7 of 11



       2.      Facebook’s Statement
       As Facebook has repeatedly informed Plaintiffs, Facebook does not maintain

organizational charts in the regular course of business and accordingly does not have materials

responsive to Plaintiffs’ request for such documents. Facebook has agreed to meet and confer

with Plaintiffs regarding what, if any, materials it can produce to Plaintiffs in lieu of

organizational charts.

       3.      Plaintiffs’ Statement
       When granting in part and denying in part Facebook’s motion to dismiss, the Court stated

that the deadline for Facebook to file an answer to the complaint would be discussed at the next
case management conference. Pretrial Order No. 20: Granting in Part and Denying in Part Mot.

to Dismiss First Am. Compl. at 42-43. With the parties’ and the Court’s attention focused on

issues of scheduling in the last few months, a date has not yet been set for Facebook to file its

answer. Plaintiffs propose that the parties and Court discuss an appropriate date for the answer at

the January 8 case management conference.

       4.      Facebook’s Statement
       Facebook does not object to discussing and setting a date for Facebook to respond to

Plaintiffs’ First Amended Consolidated Complaint (FACC). Given that the FACC is over 400

pages long and contains 1442 paragraphs of factual allegations, Facebook respectfully requests at

least 30 days from the January 8, 2020, Case Management Conference to prepare an Answer.


Dated: January 2, 2020                                     Respectfully submitted,


KELLER ROHRBACK L.L.P.                                     BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                                 By:     /s/ Lesley E. Weaver
       Derek W. Loeser                                             Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)                    Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)                 Anne K. Davis (SBN 267909)
Gretchen Freeman Cappio (admitted pro hac vice)            Joshua D. Samra (SBN 313050)
Cari Campen Laufenberg (admitted pro hac vice)             555 12th Street, Suite 1600
Benjamin Gould (SBN 250630)                                Oakland, CA 94607

JOINT CASE MANAGEMENT STATEMENT                   6                                      MDL NO. 2843
                                                                              CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 363 Filed 01/02/20 Page 8 of 11




1201 Third Avenue, Suite 3200                         Tel.: (415) 445-4003
Seattle, WA 98101                                     Fax: (415) 445-4020
Tel.: (206) 623-1900                                  lweaver@bfalaw.com
Fax: (206) 623-3384                                   adavis@bfalaw.com
dloeser@kellerrohrback.com                            jsamra@bfalaw.com
lsarko@kellerrohrback.com
gcappio@kellerrohrback.com
claufenberg@kellerrohrback.com
bgould@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

                                  Plaintiffs’ Co-Lead Counsel

GIBSON, DUNN, & CRUTCHER LLP

By: /s/ Joshua S. Lipshutz
Joshua S. Lipshutz
Orin Snyder (admitted pro hac vice)
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
Telephone: 212.351.4000
Facsimile: 212.351.4035
osnyder@gibsondunn.com

Joshua S. Lipshutz (SBN 242557)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Telephone: 202.955.8500
Facsimile: 202.467.0539
jlipshutz@gibsondunn.com

Kristin A. Linsley (SBN 154148)
Brian M. Lutz (SBN 255976)
GIBSON, DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921
Telephone: 415.393.8200
Facsimile: 415.393.8306
klinsley@gibsondunn.com

JOINT CASE MANAGEMENT STATEMENT               7                                  MDL NO. 2843
                                                                      CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 363 Filed 01/02/20 Page 9 of 11




blutz@gibsondunn.com

Attorneys for Defendant Facebook, Inc.




JOINT CASE MANAGEMENT STATEMENT          8                           MDL NO. 2843
                                                          CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 363 Filed 01/02/20 Page 10 of 11




               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Derek W. Loeser, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 2nd day of January, 2020, at Seattle, Washington.


                                              /s/ Derek W. Loeser
                                              Derek W. Loeser




JOINT CASE MANAGEMENT STATEMENT                  9                                    MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC
          Case 3:18-md-02843-VC Document 363 Filed 01/02/20 Page 11 of 11




                                   CERTIFICATE OF SERVICE
          I, Sarah Skaggs, hereby certify that on January 2, 2020, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of

California using the CM/ECF system, which shall send electronic notification to all counsel of

record.

          In addition, the following were served via U.S. Mail:
                 Robert Zimmerman
                 329 Sandpiper Lane
                 Hampstead, NC 28443

                 Paven Malhotra
                 Matan Shacham
                 Bryn Anderson Williams
                 Keker Van Nest & Peters LLP
                 633 Battery Street
                 San Francisco, CA 94111-1809

                 Anjeza Hassan
                 Ibrahim Hassan
                 Mirela Hysa
                 8349 Cretan Blue Lane
                 Las Vegas, NV 89128

                 Kosta Hysta
                 6877 Fox Lane
                 Waterford, MI 48327

          And via email:
                Robert Zimmerman
                bobzimmerman@usa.com

                 Paven Malhotra
                 Matan Shacham
                 Bryn Anderson Williams
                 pmalhotra@keker.com
                 bwilliams@kvn.com
                 bwilliams@kvn.com

                 Anjeza Hassan
                 annie.sara@yahoo.com

                                                /s/ Sarah Skaggs
                                                Sarah Skaggs

JOINT CASE MANAGEMENT STATEMENT                    10                                    MDL NO. 2843
                                                                              CASE NO. 18-MD-02843-VC
